UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

                                )
JAMES WIDTFELDT,                )
                                )
               Plaintiff,       )
          v.                    )
                                )
INTERNAL REVENUE SERVICE,       )
et. al.,                        ) Civil Action No. 17-1296 (EGS)
                                )
               Defendants.      )
                                )

                              ORDER

     Plaintiff Mr. James Widtfeldt, an attorney proceeding pro

se, brings suit against fifteen defendants, including the

Internal Revenue Service, the United States Attorney General,

the Department of Justice, the United States Department of

Agriculture, the Department of the Treasury, the Office of the

High Commissioner on Human Rights, various individual IRS

officers and agents, the Nebraska Medical Association, the

Nebraska Bar Association, Mr. Douglas Peterson—the Nebraska

Attorney General, and Mr. Mark Weber—the Nebraska Counsel for

Discipline. Pending before the Court are the defendants’ motions

to dismiss and Mr. Widtfeldt’s motion for leave to file an

amended complaint. See Gov’t Mot. to Dismiss, ECF No. 3;

Peterson/Weber Mot. to Dismiss, ECF No. 5; Neb. Bar Ass’n Mot.

to Dismiss, ECF No. 6; Mot. to Amend, ECF No. 10. Because the

Court lacks jurisdiction over Mr. Widtfeldt’s claim and because

                                1
his proposed amended complaint is futile, the defendants’

motions to dismiss are GRANTED and Mr. Widtfeldt’s motion for

leave to file an amended complaint is DENIED.

     Mr. Widtfeldt’s complaint is impossible to decipher,

despite the Court’s best efforts. The nineteen-page complaint

seems to allege: (1) a conspiracy dating back to the Clinton

Administration regarding “wrongful Lyme Treatment Standard,” in

order to “create a national health epidemic with Lyme disease,”

Compl., ECF No. 1 ¶ 2; (2) city-ordered and Nebraska Supreme

Court-approved “break-ins” of Mr. Widtfeldt’s law firm office in

2015, see id. ¶¶ 3, 4; (3) the illegal disposal of a Native

American’s body, see id. ¶ 5; (4) improper IRS tax audits dating

back to 1970, see id. ¶ 6; (5) USDA’s repudiation of farm

subsidies worth $100 million, see id. ¶ 8; (6) conspiracy to

hide evidence regarding a 2002 IRS tax settlement, see id. ¶ 11;

(7) conspiracy by the Federal Election Commission to “chill” the

Christian Coalition’s freedom of speech, see id. ¶ 12; (8)

conspiracy by Democratic Party members to “chill” Mr.

Widtfeldt’s speech regarding global warming, specifically that a

massive volcano eruption caused global warming, see id. ¶ 14;

(9) failure to compensate Mr. Widtfeldt $5 trillion for his

Ph.D, which “saved a war with Russia,” see id. ¶ 17; (10)

conspiracy by Democratic Party members to pay $100 million to

each “Democrat Judge” and “elected Democrat Office Holder”, see

                                2
id. ¶ 14; among other allegations. Mr. Widtfeldt seeks $13

trillion dollars in attorneys’ fees, in addition to over $5

trillion in other damages. See id.

     Try as it might, the Court can neither determine the

grounds for its jurisdiction nor Mr. Widtfeldt’s grounds for

relief. See Fed. R. Civ. P. 8(a)(“A pleading that states a claim

for relief must contain: (1) a short and plain statement of the

grounds for the court’s jurisdiction, . . . (2) a short and

plain statement of the claim showing that the pleader is

entitled to relief”). “A complaint may be dismissed on

jurisdictional grounds when it is ‘patently insubstantial,’

presenting no federal question suitable for decision.” Tooley v.

Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (quoting Best

v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994) and citing Bell v.

Hood, 327 U.S. 678, 683 (1946)). Indeed, “federal courts are

without power to entertain claims otherwise within their

jurisdiction if they are so attenuated and unsubstantial as to

be absolutely devoid of merit.” Hagans v. Lavine, 415 U.S. 528,

536–37 (1974) (quotations omitted). The trial court may dismiss

not only claims based on an indisputably meritless legal theory,

but also claims whose factual contentions are clearly

baseless. See Neitzke v. Williams, 490 U.S. 319, 328

(1989) (discussing court's authority to dismiss frivolous claims

under 28 U.S.C. § 1915). “A court need not assess whether a

                                3
plaintiff has standing before dismissing on alternative

jurisdictional grounds.” Tooley, 586 F.3d at 1009 (citing

Ruhrgas A.G. v. Marathon Oil Co., 526 U.S. 574, 578

(1999) (“there is no unyielding jurisdictional hierarchy”)).

     On careful review of Mr. Widtfeldt’s complaint, and its

vague and unsupported allegations of government-created

epidemics, “break-ins,” partisan conspiracies, and bribery, the

Court concludes that Mr. Widtfeldt’s claims must be dismissed as

frivolous. See, e.g., Bickford v. Gov't of the U.S., 808 F.

Supp. 2d 175, 182 (D.D.C. 2011) (concluding that plaintiff's

“laundry list of wrongful acts and conclusory allegations to

support her theory of a conspiracy,” were “insufficient to allow

the case to go forward”)(citations and quotations omitted);

Newby v. Obama, 681 F. Supp. 2d 53, 56 (D.D.C. 2010)(dismissing

the plaintiff’s frivolous complaint for lack of jurisdiction

given her “bizarre conspiracy theories”).

     Because Mr. Widtfeldt’s claims are “essentially

fictitious,” Best, 39 F.3d at 330, the Court concludes that it

does not have jurisdiction over the case. 1 The defendants’



1 Because the Court finds that Mr. Widtfeldt failed to state a
claim, the Court need not assess the defendants’ other
arguments. See Gov’t Mot. to Dismiss, ECF No. 3 (sovereign
immunity, improper service, failure to state a claim);
Peterson/Weber Mot. to Dismiss, ECF No. 5 (lack of standing,
sovereign immunity); Neb. Bar Ass’n Mot. to Dismiss, ECF No. 6
(failure to state a claim).


                                4
motions to dismiss are therefore GRANTED and Mr. Widtfeldt’s

claims are DISMISSED with prejudice as to all defendants.

     Additionally, the Court DENIES Mr. Widtfeldt’s motion for

leave to file an amended complaint. See ECF No. 10. The proposed

amended complaint is essentially a copy of the original

complaint with two additional paragraphs. See id. ¶¶ 18, 19

(alleging that a city in Nebraska attacked Mr. Widtfeldt “with

allergens provoking a general or anaphylactic reaction”). These

additional paragraphs do not alter the Court’s analysis and do

not remedy the fatal flaws in Mr. Widtfeldt’s incomprehensible

complaint. While a court should “freely give leave [to amend]

when justice so requires,” Fed. R. Civ. P. 15(a)(2), “courts may

deny a motion to amend a complaint as futile . . . if the

proposed claim would not survive a motion to dismiss,” James

Madison Ltd., by Hecht v. Ludwig, 82 F.3d 1085, 1099 (D.C. Cir.

1996)(citations omitted).

     This is a final, appealable Order.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          July 6, 2018




                                5